Order entered December 19, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01253-CV

   G.T., L.T., INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                              V.

                        DARIUS MCCLINTON-HUNTER, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01692-2013

                                          ORDER
       We GRANT appellants G.T. and L.T.’s December 17, 2013 unopposed motion to file

brief of the minor O.T.S. and ORDER the brief filed no later than January 22, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE